DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-9 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/08/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	        The drawings submitted on 9/08/2021 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1-9 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Nakagawa et al. 2016/0018218,
With regards to claims 1 and 8-9, Nakagawa et al. 2016/0018218 teaches an error determination apparatus, and method for determining a measurement error that occurs when a workpiece is measured by a coordinate measuring machine, the error determination apparatus comprising:
an information acquisition part that acquires a) motion error information indicating a result of measuring a motion error of the coordinate measuring machine and b) design information of the workpiece;(0059)
 measurement position specification part that specifies a measurement position on the workpiece on the basis of the design information;(design values; paragraph 0059)
an error determination part that determines a measurement error occurring in the measurement at the measurement position due to the motion error on the basis of the motion error information; (paragraph 0059-0060)and
an output part that outputs the measurement error determined by the error determination part. (paragraph 0012)
With regards to claim 2, Nakagawa et al. 2016/0018218  teaches the information acquisition part further acquires measurement condition information indicating a plurality of measurement conditions when the workpiece is measured by the coordinate measuring machine, and the error determination part determines the measurement error further on the basis of one or more measurement conditions that affect the measurement at the measurement position among a plurality of measurement conditions indicated by the measurement condition information.(corrected displacement; paragraph 0011)
With regards to claim 3, Nakagawa et al. 2016/0018218  teaches the measurement condition information includes characteristic information indicating characteristics of a probe that contacts the workpiece, and the error determination part determines the measurement error that occurs when the probe contacts the measurement position on the basis of the characteristics of the probe. (paragraph 0004)
With regards to claim 4, Nakagawa et al. 2016/0018218  teaches the measurement condition information includes position information indicating a location of the workpiece in the coordinate measuring machine, and the error determination part determines the measurement error on the basis of the motion error corresponding to the location indicated by the position information.(paragraph 0055)
With regards to claim 5, Nakagawa et al. 2016/0018218  teaches the output part outputs the measurement error in association with each of a plurality of positions on the workpiece.(paragraph 0052)
With regards to claim 6, Nakagawa et al. 2016/0018218  teaches the information acquisition part further acquires tolerance information indicating a tolerance of the workpiece, and the output part outputs a result of comparing the tolerance indicated by the tolerance information and the measurement error.(designed value; paragraph 0059)
With regards to claim 7, Nakagawa et al. 2016/0018218  teaches a decision part that decides that the measurement error is not in an acceptable range if the measurement error exceeds the tolerance of the workpiece, and decides that the measurement error is in the acceptable range if the measurement error is equal to or less than the tolerance of the workpiece, wherein the output part outputs a result of decision made by the decision part.(designed value; paragraph 0059)
Examiner's Note:
9. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
10.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  O’ Hare et al. US 2021/0387301 teaches a robotic alignment method for workpiece measuring systems. (see paragraph 0106)
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        October 22, 2022